FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR R. RODRIGUEZ,                              No. 11-17290

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02585-WHA

  v.
                                                 MEMORANDUM *
J. PUENTE; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                      William Alsup, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Cesar R. Rodriguez, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process violations in connection with his continued assignment to the security




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
housing unit (“SHU”) based on his re-validation as a prison gang associate. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Bruce v. Ylst, 351

F.3d 1283, 1287 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment on Rodriguez’s due

process claim because, even assuming that there was a liberty interest at stake in

avoiding continued confinement in the SHU, Rodriguez failed to raise a genuine

dispute of material fact as to whether he was denied due process. See Wilkinson v.

Austin, 545 U.S. 209, 228-29 (2005) (notice and opportunity to be heard, involving

informal, non-adversarial procedures, are adequate safeguards for placement in

maximum custody); Bruce, 351 F.3d at 1287 (prison gang validation decisions

require prison officials to provide an inmate with notice of the charges against him

and an opportunity to present his views, and are reviewed under the “some

evidence” standard). Contrary to Rodriguez’s contentions, it is not appropriate for

this court to “independently assess witness credibility, or reweigh the evidence.”

Bruce, 351 F.3d at 1287.

      Rodriguez’s remaining contentions, including those concerning any

misidentification by the district court of Rodriguez as a prison gang “member”

rather than an “associate,” are unpersuasive.

      Issues that are not specifically and distinctly raised and argued in the


                                          2                                      11-17290
opening brief are deemed waived. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th

Cir. 1999).

      AFFIRMED.




                                       3                                 11-17290